Since the decision was announced herein, the court has been furnished with a copy of an opinion of the Attorney General, No. 6621, dated January *Page 5 
17, 1944, in which he reaches the same conclusion with reference to the authority of a board of education to issue delinquent-tax bonds. His opinion is lengthy, cites the various sections of the Code with reference to appropriations and budget procedure, and gives their application.
Adhering to our opinion, the application for a rehearing is denied.
Application denied.
LLOYD, CARPENTER and STUART, JJ., concur.